Case: 16-10542   Date Filed: 12/02/2016   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10542
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:15-cr-00349-SDM-AEP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JUVENAL ABARCA-PARRA,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 2, 2016)

Before ED CARNES, Chief Judge, JULIE CARNES and JILL PRYOR, Circuit
Judges.

PER CURIAM:

      Stephen Langs, appointed counsel for Juvenal Abarca-Parra in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-10542    Date Filed: 12/02/2016   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Abarca-Parra’s convictions and sentences are AFFIRMED.




                                         2